Citation Nr: 0829882	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  05-22 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a seizure disorder, 
including as due to participation in project SHAD (Shipboard 
Hazard and Defense).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel

INTRODUCTION

The veteran served on active duty from July 1962 to June 
1966.          

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal      from an October 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Little Rock, Arkansas. 

In April 2006, the veteran and his spouse testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge (VLJ) of the Board. A transcript of this proceeding is 
on file.

The Board previously remanded the appeal to the RO ((via the 
Appeals Management Center (AMC) in Washington, D.C.)) in 
March 2007 for additional evidentiary development. Following 
completion of the requested development, the case since has 
been returned to the Board for further consideration. 


FINDINGS OF FACT

1.	The veteran was a participant in testing related to 
Project SHAD while stationed aboard the U.S.S. Granville S. 
Hall in 1965. 

2.	A seizure disorder was diagnosed in September 2003.

3.	The competent medical evidence preponderates against 
finding that the veteran's seizure disorder is causally 
related to service, including incidental to participation in 
project SHAD. 






CONCLUSION OF LAW

The criteria for a grant of service connection for a seizure 
disorder, including as due to participation in project SHAD, 
are not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) 
(West 2002 &  Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.         §§ 5100, 5102, 5103A, 5107, 5126 (West 
2002 & Supp. 2007), prescribes several requirements regarding 
VA's duty to notify and assist a claimant with the 
evidentiary development of a pending claim for compensation 
or other benefits. Implementing regulations were created, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2007).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)   must inform the claimant of any 
information and evidence (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide. Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini 
II").  

The provisions of 38 C.F.R. § 3.159 have been in part 
revised. These revisions      are effective as of May 30, 
2008. 73 Fed. Reg. 23,353-23,356 (April 30, 2008).             
The final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. The final rule also removes the 
fourth sentence of 38 C.F.R. § 3.159(b)(1), previously 
indicating that if VA does not receive the necessary 
information and evidence requested from the claimant within 
one year of the date of the notice, VA cannot pay or provide 
any benefits based on that application. The revised sentence 
reflects that the information and evidence that the claimant 
is informed that he or she is to provide must be provided 
within one year of the date of the notice. Finally, under 
38 C.F.R. § 3.159(b)(3), no duty to provide section 
38 U.S.C.A. § 5103(a) notice arises upon receipt of a NOD or 
when, as a matter of law, entitlement to the benefit claimed 
cannot be established. VA may continue to have an obligation 
to provide adequate 38 U.S.C.A. § 5103(a) notice despite 
receipt of an NOD if the claim was denied and compliant 
notice was not previously provided. See Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34           (Fed. Cir. 
2007). 

The United States Court of Appeals for Veterans Claims 
(Court) has further held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

The veteran has been appropriately notified of what evidence 
would substantiate  the claim on appeal through several 
notice letters dated between June 2004 and March 2008 that 
addressed each element of satisfactory notice set forth under 
the Pelegrini II decision. The June 2005 Statement of the 
Case (SOC) and May 2008 Supplemental SOC (SSOC) provided 
citation to the applicable laws and regulations. These VCAA 
notice letters further explained the joint obligation between 
VA and the veteran to obtain pertinent evidence and 
information, including that VA would undertake reasonable 
measures to assist in obtaining further VA medical records, 
private treatment records and other Federal records. See 
Quartuccio v. Principi,       16 Vet. App. 183, 186-87 
(2002). Furthermore, an addendum to the May 2008 SSOC 
provided notice concerning both the disability rating and 
effective date elements of a pending claim for benefits, 
consistent with the holding in the Dingess/Hartman decision. 

The relevant notice information must have been timely sent. 
The Court in        Pelegrini II prescribed as the definition 
of timely notice the sequence of events in which VCAA notice 
is provided in advance of the initial adjudication of the 
claim. See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1). In this instance, the June 2004 notice letter to 
the veteran preceded the issuance of the rating decisions on 
appeal. The subsequent notice correspondence did not comport 
with the standard for timely notice. However, the veteran has 
had an opportunity to respond to the most recent 
correspondence dated in March 2008 in advance of the May 2008 
SSOC readjudicating his claim. During that time period, he 
underwent an April 2008       VA compensation and pension 
examination. There is no indication of any further available 
evidence or information that must be associated with the 
record.               The veteran has therefore had the full 
opportunity to participate in the adjudication of the claim. 
See Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
affirmed, 499 F.3d 1317 (Fed. Cir. 2007).                

The RO has taken appropriate action to comply with the duty 
to assist the veteran  in acquiring service treatment 
records, service personnel records and post-service VA 
medical records. The veteran has been afforded a 
comprehensive VA medical examination. See McClendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006); see Charles v. 
Principi, 16 Vet. App. 370 (2002) (Observing that under 38 
U.S.C.A.                   § 5103A(d)(2), VA was to provide a 
medical examination as "necessary to make a decision on a 
claim, where the evidence of record, taking into 
consideration all information and lay or medical evidence 
[including statements of the claimant]; contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the [VA] to make 
a decision on the claim."). To support his claim, the 
veteran has provided several personal statements. He also 
testified during an April 2006 Board videoconference hearing. 
The record as it stands includes sufficient competent 
evidence to decide the claim. See 38 C.F.R. § 3.159(c)(4). 
Under these circumstances, no further action is necessary to 
assist the veteran. 

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claim on the merits.

Analysis of the Claim

Service connection may be granted for any current disability 
that is the result of       a disease contracted or an injury 
sustained while on active duty service.                         
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.303(a) (2007). Service connection may also be granted for 
a disease diagnosed after discharge, where all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2007).

The elements of a valid claim for service connection for a 
claimed disability are as follows: (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability. Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Certain disorders involving what are recognized as diseases 
of a chronic nature, including epilepsies, and other organic 
diseases of the nervous system, will be presumed to have been 
incurred in service if manifested to a compensable degree 
within one year after service. 38 U.S.C.A. §§ 1101, 1112 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2007).

For the showing of chronic disease during service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." On the other hand, continuity of symptomatology 
is required where the condition noted during service is not,           
in fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b) (2007).


The veteran alleges that a seizure disorder developed due to 
exposure to hazardous chemicals during participation in 
Project SHAD. Project SHAD, an acronym for Shipboard Hazard 
and Defense, was part of a larger effort called Project 112 
which was a comprehensive program initiated in 1962, by the 
Department of Defense (DoD) to protect and defend against 
potential chemical and biological warfare threats. See 
http://www.va.gov/shad/. Project SHAD encompassed a series of 
tests by DoD to determine the vulnerability of U.S. warships 
to attacks with chemical and biological warfare agents, and 
the potential risk to American forces posed by these agents. 
The tests involved service members from the Navy and Army and 
may have involved a small number of personnel from the Marine 
Corps and Air Force. Service members were not test subjects, 
but rather were involved in conducting the tests. DoD 
continues to release declassified reports about sea-and land-
based tests of chemical and biological materials known 
collectively as  "Project 112." 

There is no specific statute or regulation pertaining to the 
development of claims alleging participation in Project SHAD. 
The Veterans Health Care, Capital Asset, and Business 
Improvement Act of 2003, Public Law 108-170, provides 
participating veterans with a thorough clinical evaluation 
and enhanced access to enrollment in the VA Health Care 
System, to include VA health care at no cost for any illness 
possibly related to their participation in that project. VHA 
Directive 2004-016 (April 15, 2004) states that the 
Department of Defense (DoD) has provided VA with declassified 
information concerning the test name, date, location and ship 
involved; the names and service numbers of the participating 
veterans; and identification of the exposure types. DoD 
estimates 6,000 veterans were involved, and has provided VA 
with the names of approximately 5,000 veterans who 
participated in the tests. The Veterans Benefits 
Administration (VBA) has contacted those individuals. 

The Board has reviewed the comprehensive evidence of record 
in the present case. Since the preponderance of the medical 
evidence is against concluding that a seizure disorder is 
causally related to participation in testing involving 
project SHAD, or any other incident of service, the claim 
will be denied. 
The veteran's service personnel file establishes that he 
served aboard the U.S.S. Granville S. Hall between May 1964 
and June 1966 as a member of the project SHAD technical staff 
on that vessel. An inquiry from the RO determined that the 
veteran was listed as a participant in the Project 112/SHAD 
database based on service aboard the U.S.S. Granville S. Hall 
during Test Shady Grove in 1965. According to the DoD fact 
sheet on this operation there were three phases totaling 25 
test trials over the Pacific Ocean and one phase of 10 test 
trials conducted at Eglin Air Force Base, Florida. The fact 
that the veteran had participation in project SHAD is not in 
dispute. To substantiate his claim the record must also show 
that a current disability developed incidental to involvement 
in that program.

Service treatment history indicates the veteran underwent a 
four-day hospitalization in June 1964 following an unknown 
immunization with symptoms of chills, fever, malaise, 
myalgia, headache and vomiting. His past history was 
unremarkable and non-contributory. He was treated 
symptomatically receiving intravenous fluids and analgesics 
for myalgia and headaches, and had markedly improved within 
36 hours.  The diagnosis was an immunization reaction, 
manifested by the above symptoms. The veteran was discharged 
to active duty. On a June 1966 examination for purposes of 
separation, there was no notation of neurological complaints 
or findings, or recurrence of any symptoms associated with 
the June 1964 episode.

The subsequent medical history consists of VA clinical 
records from 2003 onwards. On a June 2003 general medical 
consultation the veteran complained of dizziness, pain 
towards the top and back of the head, and mild headache. It 
was considered that he had likely become dehydrated. There 
were no active problems to list.          Then in September 
2003 he presented to a walk-in clinic after being found 
passed out on the floor. He reported no prior medical 
problems. The medical assessment was syncope vs. seizure. 
Later that day he was admitted to the emergency room at 
Memphis VA Medical Center for a new onset seizure. 

On further evaluation at that facility with a neurology 
resident the veteran had a normal neurological examination 
although there was witnessed seizure activity.    He 
acknowledged having been struck by lightening as a child and 
falling off several horses with head trauma but no loss of 
consciousness. EEG and MRI studies were normal. The veteran 
was discharged two days after admission. A follow-up 
neurological consultation the next month indicated that the 
seizures were under control by medication. Reports dated from 
July and September 2004 indicate no new seizure activity.

The veteran underwent a VA neurological examination in March 
2005. He reported that he developed seizures in 2003. There 
were no additional seizures since then.  He did not indicate 
any injuries or ill effects during the time of his in-service 
exposure to testing in connection with project SHAD. A 
neurological examination did not reveal any abnormalities. 
The VA examiner determined based on these findings that there 
was no evidence the veteran had an infection or toxic 
exposure in the SHAD project that produced brain injury. It 
was considered highly unlikely that subclinical brain injury 
occurred that would manifest itself with seizures many years 
later. According to the examiner, while possible, such a 
contention was speculative. Later seizures could be traced to 
remote brain trauma but usually there was a clinically 
significant event that led to such an occurrence. 

Another examination was conducted in April 2008, consistent 
with the Board's March 2007 remand directive that the 
requested evaluation include thorough review of the contents 
of the veteran's claims file. The neurological examination 
was again benign. The examiner noted consideration of the 
June 1964 episode of illness              in service then 
diagnosed as an immunization reaction. Further indicated was 
that there was no incident since in which the veteran acutely 
had neurologic signs and symptoms. The examiner concluded it 
was unlikely that any clinically significant brain injury 
occurred that would first show symptoms 40 years later. One 
exception would be if there were a slow growing brain tumor 
but neuroimaging had ruled that out. It was therefore 
considered unlikely that a causal relationship existed 
between the current seizure disorder and some subclinical 
event that putatively occurred during service.

These findings do not demonstrate or show a reasonable 
likelihood of a current seizure disorder with an association 
to service. The fact of participation in project SHAD testing 
in itself is established. The service treatment records 
however do not disclose the onset of seizures or similar 
neurological symptoms. There is no indication seizures began 
within one-year of service discharge to warrant a presumption 
of service incurrence. 38 C.F.R. §§ 3.307, 3.309. Rather, a 
clinical diagnosis of seizure disorder was obtained nearly 40 
years after separation from service. This precludes the 
existence of continuity of symptomatology from during service 
up until the present. See 38 C.F.R. § 3.303(b). See also Barr 
v. Nicholson, 21 Vet. App. 303, 307 (2007); Clyburn v. West, 
12 Vet. App. 296, 302 (1999).        The Board has also 
considered whether hazardous chemical exposure or other 
incident had any long-term effect in causing a post-service 
seizure disorder. See 38 C.F.R. § 3.303(d). The April 2008 VA 
examiner determined this was not the case, given there was no 
clinically significant injury or neurological problem in 
service, and the onset of seizures several decades later. The 
examination findings were based on reviewing documented 
medical history, and reflected a clearly stated rationale as 
to have probative weight. Prejean v. West, 13 Vet. App. 444, 
448-9 (2000). There is no current existing medical opinion 
indicating to the contrary. 

Based on the above the preponderance of the competent 
evidence is against                 the finding that a 
seizure disorder is attributable to service. This 
determination follows the weighing of all relevant medical 
evidence. The Board has also given full consideration to the 
veteran's own statements in this matter that his seizures are 
related to service. As he is a layperson without the 
requisite background and training however, his viewpoint on 
this subject cannot be accepted as dispositive absent 
consistent findings addressing what is essentially a medical 
question.           See Layno v. Brown, 6 Vet. App. 465, 470 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

For these reasons, the claim for service connection for a 
seizure disorder, including as due to participation in 
project SHAD, is being denied. The preponderance of the 
evidence is unfavorable, and under these circumstances the 
benefit-of-the-doubt doctrine is not applicable. 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102. See also Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).




ORDER

Service connection for a seizure disorder, including as due 
to participation in project SHAD (Shipboard Hazard and 
Defense), is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


